The defendant demurred to the indictment for misjoinder. The court overruled the demurrer, as stated in head-note 1. See U. S. v. Wentworth, 11 Fed. Rep. 52; U. S. v. Malone, 9 Fed. Rep. 900; U. S. v. Stone, 8 Fed. Rep. 252; U. S. v. Ancarola, 1 Fed. Rep. 677.
Defendant pleaded misnomer; that he was indicted as Joseph Spintz, and that his true name is Joseph Sprinz; and that he was known only by his true name. The district attorney demurred to the plea, hut the demurrer was overruled, as stated in head-note 2. See Arelib. Grim. PI. & Pr. 82; Lynes v. State, 30 Amer. Dec. 557; 39 Amer. Dec. 457; 28 Amer. Rep. 439, note.